Case: 13-3077    Document: 18     Page: 1   Filed: 06/13/2013




   United States Court of Appeals
       for the Federal Circuit
                  ______________________

                 MICHAEL B. GRAVES,
                      Petitioner,

                             v.

             DEPARTMENT OF THE NAVY,
                      Respondent.
                ______________________

                        2013-3077
                  ______________________

     Appeal from the Merit Systems Protection Board in
 No. SF3330100788-X-1.
                 ______________________

                      ON MOTION
                  ______________________

                        ORDER
     Michael B. Graves moves for correction of docketing
 information and the relief sought in his “Application for
 Enforcement.”
     We note that Mr. Graves has filed a petition for
 review of the Merit Systems Protection Board’s December
 27, 2012 final order. To the extent Mr. Graves is arguing
 the merits of his case in that part of his submission enti-
 tled “Application for Enforcement,” these arguments
 belong in his briefs on the merits of his petition for re-
 view.
Case: 13-3077       Document: 18       Page: 2    Filed: 06/13/2013




 2                                       MICHAEL GRAVES     v. NAVY


     Mr. Graves also argues that the “date of docketing”
 for this case is February 20, 2013, the day the court
 received the petition for review, not February 26, 2013.
 As Mr. Graves’s motion notes, however, the Practice
 Notes to Federal Circuit Rule 15 indicate:
         A petition for review . . . is filed when the pe-
         tition for review . . . is received in the court . .
         . . A petition for review . . . is docketed when
         it is assigned a docket number, a docket card
         for the petition for review . . . is made avail-
         able to the public, and the names of the par-
         ties to the petition for review . . . are
         recorded in the party index that is available
         to the public.
 Accordingly, there is no reason to change the date of
 docketing for Mr. Graves’s petition for review.
       IT IS ORDERED THAT:
       The motions are denied.
                                         FOR THE COURT

                                         /s/ Jan Horbaly
                                         Jan Horbaly
                                         Clerk

 s25